[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION RE STATUTORY INTEREST UNDER C.G.S. § 37-3a
Under the named statute "interest at the rate often per cent a year, and no more, may be recovered in civil actions . . . as damages for the retention of money after it becomes due and payable."
As to $2,452.291 due plaintiff from August, 1996 interest until date of judgment is due at ten per cent.
As to the $1384.06 it is all due plaintiff as of October 10, 1996 and interest at ten per cent is also due from that date until CT Page 3148 judgment.
N. O'Neill, J.